Title: Thomas Jefferson to John Wayles Eppes, 13 March 1818
From: Jefferson, Thomas
To: Eppes, John Wayles


                    
                        Dear Sir
                        Monticello
Mar. 13. 18.
                    
                    Your’s & Francis’s of Feb. 14. were recieved in due time. you have seen by the newspapers what our legislature has done on the subject of an University. the centrality & salubrity of Charlottesville excite strong expectations that the site of the Central College will be adopted for that. but this cannot be known until the next session of the legislature. in the mean while we shall go on with our college on our own bottom. whether our grammar school can be opened July 1. or not till winter is to depend on Dr Cooper, and will not be known for a month or two to come. for the present I know no grammar school preferable to that of N. London now under mr Dasheel, a most respectable man. if you know none better and are disposed to let Francis be there until our college opens, I will take care to get him admission, and get him also into a good boarding house convenient. I shall set out for that place the 2d week of April, and return the 1st of May. Francis can either come to Monticello & go in the carriage with me, or join me there at P. Forest soon after I get there. the former would be most pleasing to me, but your convenience must decide. Patsy presented me with a 6th grandson three days ago. both are doing well. Your’s with sincere affection & respect.
                    Th: Jefferson
                